Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a CON of 15/529,814 (filed 5/25/2017) PAT 10393731 which is a 371 of PCT/EP2015/077355 (filed 11/23/2015).

Election
Claims 16-34 are under examination. 

The amendment to specification is accepted. 

Maintenance of Rejections:
Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 16 and 29 recites “a method comprising…” without providing structural limitations to the claimed product/defibrotide, therefore the recited 
See MPEP for product-by-process claims:
2113    Product-by-Process Claims [R-08.2012] 
  PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
	Or alternatively, claims 17-28 and 30-34 maybe rejected under 112(d): 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 17-28 and 30-34 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17-28 and 30-34 fail to further limiting the claimed product by reciting the process of making the product. Since the claimed product is not defined by method of making the product, thus claims 17-28 and 30-34 do not further limiting the defibrotide recited in claims 16 and 29.  Applicant may cancel the claim(s), amend the claim(s) to recite ingredient of the composition/defibrotide, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Argument
12/28/2021 have been fully considered but they are not persuasive.
Applicant argued that the recited method steps do indeed provide structural limitations to the claimed defibrotide and are required to define the standardized potency ratio between 0.9 and 1.2 compared with a reference batch of defibrotide.
It is the examiner’s position that claims 16-34 drawn to a product/composition comprising defibrotide, the patentability of a product/composition/defibrotide does not depend on its method of production, thus the patentability of defibrotide depends on what defibrotide is not how defibrotide is made, therefore only the limitations defined the structure characteristics (material component) of defibrotide are considered. Furthermore, no specific reference batch of defibrotide (specific material) is claimed, therefore the standardized potency ratio between 0.9 and 1.2 is relative with no specific defibrotide to compare with. Therefore, the method step claims does not defined what defibrotide is in terms of material/substance/structure component.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-34 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 16-34 are determined to be directed to a product of nature. 
Claims 16-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See The 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claims 16 and 29, the judicial exception (JE) is a natural product/phenomenon. Claims 16 and 29 direct to a composition comprising defibrotide which is all nature product (as evidenced by Coccheri, 1991, page 190, 1st full paragraph, line 1++) that are not markedly different from its naturally occurring counterpart. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the potency ratio of the defibrotide fails to meaningfully limit the claim with additional elements that integrate the judicial exception into a practical application, it does not require any particular application of the recited biomaterial, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. 
Regarding Step 2B (No), the claimed defibrotide biomaterial as a whole does not amounts to significantly more than the recited exception. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant argued that the present claims are not products of nature because it requires a standardized potency ratio between 0.9 and 1.2 compared with a reference batch of defibrotide wherein the biological activity of natural product is not predictable.
It is the examiner’s position that claims 16-34 drawn to a product/composition comprising defibrotide (no specific/distinct material is claimed), no specific reference batch of defibrotide (as material) is claimed, therefore the standardized potency ratio between 0.9 and 1.2 is relative with no specific defibrotide to compare with. Furthermore, as described in the specification defibrotide is a heterogeneous mixture of single-stranded polynucleotides of .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coccheri (Cardiovascular Drug Reviews, 1991, 9(2):172-196, IDS).
For Claims 16-34: the reference teaches a composition comprising defibrotide extracted from mammalian organs/cells (page 172, abstract, line 1++ and page 190, 1st full paragraph++).

Response to Argument
Applicant’s arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant argued that the cited art does not inherently teach the claimed subject matter and the skilled artisan would have been unable to reliably and precisely determine which defibrotide formulations would possess the claimed biological activity.
It is the examiner’s position that the pharmaceutical composition as claimed (“comprising defibrotide”) is not materially distinct from the defibrotide (also from mammalian cells) as taught by Coccheri. “defibrotide at a standardized potency ratio between 0.9 and 1.2 compared with a reference batch of defibrotide…” only recited the intended use of the product/defibrotide without providing structural/material limitation to the claimed product/defibrotide. Furthermore, no specific reference batch of defibrotide is claimed therefore the claimed product/defibrotide reads on any/all defibrotide, thus the claims are anticipated by Coccheri. In addition, no specific defibrotide formulations (no additional ingredients beyond defibrotide in the claims) are claimed as material base for the claimed biological activity.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653